Van Wyck, J.
This action involved the validity of a chattel mortgage made by Curtis & Neer, per Milton M. Neer, one of the partners, on part of the firm assets, to one Van Pelt Palmer. The mortgage'recites an indebtedness of the firm to Palmer of $490. The plaintiff, in support of the validity of the same, offered testimony, which was admitted against the objection of defendants, to show that Curtis & Neer were indebted to her, and not to Palmer, for money loaned by her to said firm; and that the mortgage was given *484to secure this indebtedness to her, and was made out in the name of Palmer, and immediately assigned to her, under the direction and advice of counsel that it could not be made directly to her because her husband was one of the mortgagors. The testimony in the ease clearly warranted the submission to the jury of the question whether or not the said firm was indebted to plaintiff for money loaned. It was not error to allow the plaintiff to show that the mortgage was given to secure the firm indebtedness to her, though made out in the name of Palmer, by whom it was at once assigned to her. McKinster v. Babcock, 26 N. Y. 378; Bainbridge v. Richmond, 17 Hun, 391; affirmed, on opinion below, 78 N. Y. 618. One partner can in the firm name execute a mortgage of the firm chattels to secure a firm debt without consulting his copartner. Mabbett v. White, 12 N. Y. 442; Graser v. Stellwagen, 25 N. Y. 315. This disposes of the chief objections of the appellants. On the other exceptions no such error can be predicated as would justify the reversal of the judgment. The court properly and fairly submitted to the jury the controverted questions of facts raised on the issues in this action. We see no reason for disturbing the verdict of the jury upholding the validity of the mortgage. Judgment and order denying motion for new trial must be affirmed, with costs.
Osborne, J., concurred.